DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Response to Arguments
The amendments submitted 11/15/2022 have been entered.  Claims 1-18 remain pending.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner wishes to respond to specific arguments in the interest of compact prosecution.  Examiner notes that while the amendments are arguments presented overcome the prior art rejection of record, the claims include some generic features regarding the shoulder members on the mandrel such that additional references are applicable.  Examiner notes that the shoulder members and their longitudinal movement is not recited with the same level of detail as that seen in exemplary Figures 1/2 such that arm mounted shoulder structures still read on the claims as detailed below.  Examiner notes that the method claims are not being rejected under the new reference as they include additional details regarding the sequential linear actuation structure which is not presented in the apparatus claim sets.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon, U.S. Patent Publication 2013/0206402, hereinafter referred to as Coon.
Regarding Claim 1, Coon discloses an all mechanical counter dart (224), comprising:
A mandrel (general inner body portion of dart 224 in Figures 5A-G) movable relative to a profile on a downhole actuation point (the mandrel is movable relative to profile 222a; Paragraphs 0074-0076);
A plurality of shoulder members (263) disposed on the mandrel and movable from a more downhole portion of the mandrel (as seen in Figure 5A) to a more uphole portion of the mandrel (as seen in Figure 5C), individual ones of the plurality of shoulder members moving from an inactive position to an active position and back to an inactive position while traversing the mandrel (as seen in the transition into and out of engagement pockets in the transition between Figures 5A to G); and
An upset on the mandrel supporting the individual ones of the plurality of shoulder members when in the active position (as seen in at least Figure 5C, when the shoulder is moved to allow engagement of the magnet elements 240a/b; Paragraphs 0074-0077).
Regarding Claim 2, Coon further discloses that an alignment configuration maintains alignment of the plurality of shoulder members and permitting radial movement of individual ones of the plurality of shoulder members at a selected position (as seen in Figure 4, the shoulders are maintained by slots on the mandrel housing to control linger travel; Paragraphs 0074-0076).
Regarding Claim 3, Coon further discloses that the mandrel includes a stop detent arranged to interact with the shoulder members in the active position under a selected load threshold on the shoulder member is exceeded (in so far as when the shoulder member reaches indent 261, it will remain under a force allows the bias of spring 247 to be overcome; Paragraphs 0074-0076).
Regarding Claim  4, Coon further discloses that the stop detent feature may take the form of a collet (in so far as the locking engagement feature is presented as a variety of structures including dogs, shoulders, catches, and collets; Paragraph 0029).
Regarding Claim 5, Coon further discloses that the mandrel includes a defined longitudinal length uphole of the upset such that only a selected number of the plurality of shoulder members may physically fit in the longitudinal length (Examiner notes that in the absence of a more explicit recitation of the structure which facilitates this placement or the express recitation of the manner in which the shoulders are fit within such a space, as seen in Figures 5A-G, the uphole space defining spring 247 defines a specific amount of the shoulder and arm which can be placed in an uphole location).
Regarding Claim 6, Coon further discloses that the longitudinal length is adjustable (in so far as the space is controlled by the spring bias of element 247),
Regarding Claims 7 and 8, Coon further discloses that the adjustability is by a spacer or slidable stop (absent more specific structure for the recited features, the spring and stop point it is attached at would constitute a spacer and/or slidable stop; Paragraphs 0047-0076).
Regarding Claim 9, Coon further discloses that the system includes a biasing member urging the plurality of shoulder members uphole past the upset (in so far as the contact with the outer sleeve member 222b and a pushing force moves it uphole past the initial lip of the cutout).
Regarding Claim 10, Coon further discloses that the plurality of shoulder elements may comprise dogs (Paragraph 0029).
Regarding Claim 11, Coon further discloses the system comprises a lifter to radially outward displace individual ones of the plurality of shoulder members to a position where those individual shoulder members are supported by the upset (as seen in Figures 5A-E, each shoulder is coupled to a radially controlling arm member for holding it in a desired position relative to the notch elements).
Regarding Claim 12, Coon further discloses that the plurality of shoulder members are tethered to one another (via their connection to the body through respective arm elements).
Regarding Claim 18, Coon discloses a wellbore system comprising:
A borehole in a subsurface formation (12; Paragraph 0022);
A string in the borehole (as seen in at least Figure 1C); and
A dart as claimed in Claim 1 disposed in the borehole (as detailed above).
Allowable Subject Matter
Claims 13-17 allowed.
Conclusion







 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676